COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 NARCISO RETANA,                                 §
                                                                 No. 08-10-00145-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                              County Court at Law No. 2
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                   Appellee.                                    (TC# 2009OCO4103)
                                                 §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to withdraw his notice of appeal pursuant

to TEX .R.APP .P.42.2(a). Appellant has personally signed his request and has filed it prior to the

appellate court’s decision. See TEX .R.APP .P.42.2(a). Further, a duplicate copy has been filed

with this Court, and has been forwarded to the trial court clerk. See id. As the motion complies

with the requirements of Rule 42.2(a), we GRANT Appellant’s motion and dismiss the appeal.



August 18, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)